Citation Nr: 0125963	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to September 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which established service connection and 
assigned a 30 percent evaluation for PTSD, effective June 13, 
2000.

The veteran was afforded a hearing before the undersigned 
Member of the Board in August 2001.  A transcript of that 
hearing is of record.



FINDINGS OF FACT

Throughout the period since the effective date of the grant 
of service connection, the veteran's PTSD has been productive 
of no more than occasional decrease in work efficiency due to 
symptoms such as a depressed mood, anxiety and sleep 
impairment, but with generally satisfactory functioning and 
routine behavior.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for service-connected PTSD have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran submitted a claim for service connection for PTSD 
in June 2000.  He stated that he had been experiencing a 
problem with his nerves which was especially bad when he was 
around crowds.  He requested that he be scheduled for a VA 
examination with emphasis on PTSD.

A VA psychiatric examination was conducted in July 2000.  The 
examiner noted that there was no information concerning the 
veteran in the VA Medical Center (VAMC) electronic medical 
record because the veteran had not received treatment through 
the Montgomery VAMC.  The veteran reported that he did not 
like doctors and did not seek medical help unless truly 
necessary.  He indicated that he developed psychiatric 
symptoms, to include inability to tolerate crowds, difficulty 
controlling his anger, and sleep impairment, on his return 
from Vietnam.  He reported that he had used over the counter 
and prescription sleep aids, though the prescription 
medication was prescribed to his wife.  He stated that he had 
married after his return to Vietnam, and that he had a 
teenage daughter.  He denied past or present legal problems.  
He reported that he served in the Marines as a field wireman, 
then as a radio operator.  

The veteran reported that after his discharge from the 
service, he had worked for a telephone company for 30 years, 
until his retirement in 2000.  He stated that his last duties 
had included repair of pay telephones, and that he preferred 
that work to repair of residential telephones because it 
allowed him to avoid contact with others.  He reported 
difficulties on the job, such as threatening supervisors.  
Subjectively, the veteran complained of difficulty sleeping.  
He related that he awoke and was unable to return to sleep 
several times per week, with a higher rate of occurrence when 
he was tense.  He also complained of difficulty being in 
crowds.  He described various combat related stressors.  

On mental status examination, the veteran was very neatly 
dressed and groomed.  He was oriented times three.  Attention 
and concentration were slightly impaired.  The veteran could 
repeat five digits forward and three backward.  He began 
serial sevens, making an error with his first subtraction.  
His short-term memory was slightly impaired.  His overall 
intelligence appeared to be in the average range.  His eye 
contact was good and rapport was easily and well established.  
He exhibited no unusual behaviors.  He did begin to cry when 
talking about Vietnam, and his tears continued through the 
remainder of the interview.  His speech was clear, coherent, 
and relevant.  The veteran's mood was depressed and his 
affect was noted as being somewhat labile.  He denied 
auditory and visual hallucinations.  There was no evidence of 
delusions or thought disorder.  He denied current or past 
suicidal and homicidal ideation.  He reported hypervigilance 
and difficulty trusting others.  He endorsed intrusive 
thoughts related to Vietnam, and indicated that "it is 
always there and just comes to the surface several times a 
week."  He denied true flashbacks.  He admitted to trouble 
controlling his anger and indicated that he usually lost his 
temper about once per week, which had led to yelling and 
threatening behavior.  He indicated that he spent a great 
deal of time outdoors on his farm, taking care of horses and 
performing other farm chores.  He reported that he had no 
social interaction with neighbors or friends.  

The examiner concluded that the veteran met the criteria for 
PTSD.  She noted that the veteran was able to maintain 
employment with the same company for 30 years, despite being 
counseled and written up for angry outbursts and difficulty 
getting along with supervisors.  She also noted that the 
veteran had maintained a stable family life and had 
attributed much of his success to his understanding wife and 
daughter.  She stated that the veteran's symptoms were mild 
to moderate and that his social and vocational functioning 
were moderately impaired.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.

In his June 2001 substantive appeal, the veteran reported 
that he continued to have symptoms associated with PTSD.  He 
stated his belief that his PTSD symptoms might be caused by 
Agent Orange exposure, and argued, without elaboration, that 
the PTSD examination was incomplete.

At his August 2001 hearing before the undersigned, the 
veteran testified that he received no treatment or medication 
for his PTSD.  He stated that he suffered from sleep 
disturbances and slept with a shotgun under the bed.  He 
indicated that he had a good relationship with his family, 
and that he communicated "pretty well" with his daughter.  
He testified that he did not like to be around crowds and 
that he did not participate in social activities.  When asked 
whether he experienced memory loss, the veteran replied 
"[s]ometimes I wish I did."  He stated that he was 
currently retired; but that if he had not had an 
understanding boss, he might have had to quit his job sooner.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  This 
information should have served to advise him of the evidence 
necessary to substantiate his claim.  

The veteran has been afforded a VA examination.  This 
examination contains sufficient information to evaluate his 
disability.  Although the veteran contended at one point that 
the examination was inadequate, he did not specify the 
inadequacies, and the Board is unable to discern any 
deficiencies in the examination.  The examiner reviewed the 
veteran's claims folder, took a detailed history from the 
veteran, and explored all pertinent disability factors prior 
to making her conclusions.  The veteran has not reported a 
change in his condition since that examination.

He has not identified and the Board is not aware of any 
additional pertinent evidence or information, which should be 
obtained to substantiate his claim.  He has testified that he 
has received no treatment for PTSD.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

The Board notes that the veteran and his representative have 
not had the opportunity to present argument to the Board 
subsequent to the adoption of the VCAA's implementing 
regulations.  However, these regulations are not meant to 
provide any rights beyond those contained in the act, and the 
Board concludes that the veteran is not prejudiced by its 
consideration of his claim under the new regulations in the 
first instance.  66 Fed. Reg. 45,629 (Aug. 29, 2001).



III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.

The veteran's PTSD has been rated as 30 percent disabling.  
That evaluation is warranted when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent disability evaluation is appropriate when there is 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

On review of the evidence of record, the Board finds that the 
veteran's symptomatology more nearly approximates the 
diagnostic criteria for a 30 percent disability evaluation 
than those for a 50 percent evaluation.  The veteran has 
managed to maintain what he has described as a "good" 
relationship with his family and was able to work for the 
same employer for 30 years prior to retiring.  His reports of 
occasional problems with supervisors fit into the description 
of "occasional inability to perform occupational tasks."  
Likewise, his report of occasional difficulty sleeping fits 
within the criteria for a 30 percent evaluation.  The veteran 
has reported difficulty being around crowds.  However, this 
symptoms is not among the criteria for a higher evaluation, 
and he has not reported that his difficulty in crowds has 
caused more than occasional deficiency in occupational or 
social functioning.  

His PTSD is manifested by generally normal functioning with 
some degree of social and occupational impairment due to 
symptoms such as depression, anxiety, and sleep impairment 
due to nightmares.  Thus, the Board finds that the currently 
assigned 30 percent disability rating is appropriate.

The Board has considered the assignment of staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating greater than the assigned 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence of record reflects that throughout the period since 
the effective date of service connection, the veteran has had 
no more than moderate disability, and he has not been shown 
to have any of the symptomatology contemplated for a higher 
evaluation.  He has maintained social and occupational ties 
without treatment or medication, and there has been no 
reported change in his symptomatology over time.  The record 
does not show that he was entitled to an evaluation in excess 
of the current 30 percent for any period since the effective 
date of the grant of service connection.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent periods of hospitalization for the 
disability at issue and that the manifestations of the 
disability have not caused marked interference with 
employment.  In this regard the Board must note again that 
the veteran was able to maintain employment with the same 
employer for 30 years prior to retiring.  The record does not 
show such unusual circumstances as to render application of 
the regular schedular criteria impractical.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected PTSD is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

